Order entered October 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00036-CV

              SEIKILOS HOLDINGS, LLC, SEIKILOS FX STUDIOS, LLC,
                 JOHN C. GOLFIS AND JULIE NGUYEN, Appellants

                                                V.

  EDWARD “LANNY” HOULLION, INDIVIDUALLY AND AS GENERAL PARTNER
     OF HOULLION FAMILY, LP AND HOULLION FAMILY, LP, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-13053

                                            ORDER
       Before the Court is appellants’ October 2, 2015 fifth motion for an extension of time to

provide this Court with the name, State Bar number, address, and telephone number of new

counsel.   Appellants explain that they did not get the reporter’s record until October 2, 2015 and

that they are going to hand deliver it to the attorneys who are considering their appeal for their

review. We GRANT the motion and extend the time to NOVEMBER 5, 2015.

        Corporate appellants cannot appear before this Court without counsel. See TEX. R. CIV.

P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per

curiam). Accordingly, failure of appellants to provide the information by NOVEMBER 5, 2015
will result in the dismissal of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC

as parties to this appeal without further notice.




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE